Cook, J.,
delivered the opinion of the court.
Appellant brought suit against the Western Union Telegraph Company for damages caused by its failure to *339•deliver a message sent by appellant to his father. Appellant resided at Morehead, and was the father of a girl abont four years of age. This child had been ill for abont ten days with diphtheria, and its parents determined to take the child to the home of appellant’s father at Derma. The attending physician had not then diagnosed the trouble as diphtheria.
The morning appellant left Morehead with his child the following message was delivered by him to the agent •of appellee for transmission to his father at Derma: “Meet me at the depot with rig, as Ethel is sick.” Ap-pellee’s agent, to whom this message was delivered, was not the telegraph operator, and, being engaged about his business as station agent, forgot to give the message to the operator when he came in, ajad by reason of this negligence on his part the message was never sent. The record shows that Mr. Stark told the agent, when he delivered the message to him, that his daughter was “right sick.”
It is the contention of appellant that, had the message been sent, his father would have met him at the depot at Derma with a hack, and the failure to send the message forced him to walk from the depot to his father’s home, a distance of about a half mile, carrying his child in his arms, facing a damp, cold, north wind, and because of this walk, and consequent exposure, his child died within an hour after he reached D'erma. The trial court instructed the jury to find a verdict for nominal charges in favor of plaintiff, appellant here. By this instruction the court, in effect, instructed the jury the evidence did not warrant a finding that the failure to send the message was the cause of the child’s death.
The question for us to decide is about this: Could a reasonable and impartial jury believe from the evidence that the walk from the depot at Derma in the open air caused the death of the child? The trip from Morehead to Derma consumed something over seven hours, and *340appellant was compelled to change cars twice during the trip — first at Mathiston and again at Houston. The morning he left home he carried the child in his arms to the depot, a distance of two hundred or three hundred yards. The day was inclement and cool, and it rained at intervals during the entire trip; but it was not raining while he was going from his home to the depot, nor did it rain while he was walking from the depot at Derma to his father’s home. When the change of cars was made at Mathiston, appellant walked about two hundred yards with the child in his arms in the face of a brisk north wind. At Houston, where there was a second change of cars, appellant and the child rode in a “bus” about a half-mile to the connecting line, where he had to wait for some time for a train to Derma. When Derma was reached, appellant was met by his father; but, as his father had not been advised of his coming, the meeting was accidental, and no conveyance had been provided.
Dr. Powell, the family physician, also happened to be at the depot, and at the request of appellant he made a cursory examination of the child, and saw that she needed attention. Her pulse was quick and breathing abnormal. Appellant requested Dr. Powell to come to the home of his father and take charge of the child. The doctor, within a short time, did visit the child, and found her in a critical condition. Up to this time no one suspected that the child was suffering with diphtheria. After examining the child, the physician went to his home near by to get an instrument with which to treat the child’s throat, and when he got back death was in command. The child passed away before he could administer a heart stimulant.
It will be noted that Dr. Powell did not think a walk from the depot at Derma to the home of appellant’s father would endanger the child’s life. He saw and examined the little sufferer, and did not advise against the walk. Just here it may be said that Dr. Powell testified *341that the child died from diphtheritic poison. She was beyond human aid when she reached Derma is the opinion of the physician on the ground. The disease had progressed too far to be then arrested. The evidence shows that diphtheria is a treacherous disease, and the rapid change from an apparently favorable condition to a speedy dissolution is not at all infrequent.
' At the trial several physicians were called and' gave their opinions from a hypothetical statement of the case. This evidence has been carefully analyzed, and, taken as a whole, it amounts to about this: That the exposure of the child to the cold wind while being carried from the depot to the home of appellant’s father was detrimental, and probably hastened her death; but none of the experts said she would probably have survived if she had been carried from the depot in a hack.
This was all long-distance testimony, and the opinions that the last exposure hastened the death were doubtless predicated upon a theory embraced in the hypothetical •question that the car in which the journey was terminated was warmer than the cars of the preceding trains, and, the child being overheated, exposure to the cold wind shocked her nervous system. This hypothesis was not supported by the evidence. True, appellant did say that the last car was warmer; but his opinion was based solely upon the fact that the child was sweating, and not from any difference in temperature which was perceptible to him. The mother said she did not discover any difference in the temperature.
This long, wearing trip all the doctors agreed was a tax upon the vitality of the child; and, indeed, any layman of ordinary intelligence knows this to be true. It is much more reasonable to assume that the sweating was due to the increased and increasing weakness of the child, caused by the poisons in her blood which ultimately paralyzed the heart; and yet the sweating was evidently stressed as the symptom of overheating.
*342As we see it, the evidence in this case does not establish the contention of appellant that the neglect to send the telegram was the proximate cause of the child’s death, and we believe the trial court was right in limiting the recovery to nominal damages.
The pathetic death of the little girl and sympathy for • her parents tug at the heart strings of the normal human being, and under this influence we are too prone to magnify the wrong of the corporation. Tested by the rules of law, which are based on reason and justice, we cannot reach the conclusion that the failure of the agent to deliver the message to the operator was reckless, willful, or intentional. He was a human being, and forgot. It is suggested that the sending of the message was a matter of life or death. We do not think that even the parents of the child had a suspicion that their child was seriously ill when they left Morehead; much less did they anticipate the death of the child.

Affirmed.